UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7123


THOMAS FRANKLIN BOWLING,

                  Petitioner - Appellant,

             v.

GENE JOHNSON, Director, VDOC; VIRGINIA PAROLE BOARD,

                  Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:09-cv-00085-jlk-mfu)


Submitted:    January 14, 2010               Decided:   January 20, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas Franklin Bowling, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Franklin Bowling seeks to appeal the district

court’s    order    denying    relief       on   his     28    U.S.C.      § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a   substantial         showing          of    the    denial    of     a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)         (2006).        A

prisoner     satisfies        this        standard       by        demonstrating         that

reasonable    jurists       would     find       that    any        assessment      of     the

constitutional      claims    by     the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We

have independently reviewed the record and conclude that Bowling

has not made the requisite showing.                       Accordingly, we deny a

certificate    of    appealability          and      dismiss        the    appeal.          We

dispense     with    oral     argument       because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2